When a telegraph company accepts a message for transmission and delivery to the sendee, it impliedly undertakes to transmit the message promptly, and to deliver it promptly to the sendee after its transmission to the terminal office. The word "promptly" in this connection means expeditiously, and without undue delay, i. e., as quickly as is practicable under the circumstances.
Our cases have expressed this duty in somewhat variant phraseology. In Daughtery v. Am. Un. Tel. Co., 75 Ala. 168,178, 51 Am. Rep. 435, it was said that —
"Messages must be sent in the order of their handing in, without favor or partiality, without delay, and without reference to the value of the interests to be affected."
In W. U. T. Co. v. Henderson, 89 Ala. 510, 517, 7 So. 419,422 (18 Am. St. Rep. 148), it was said that the company's duty is "to forward the message accurately, and with proper diligence;" "and to deliver it with all convenient speed."
In W. U. T. Co. v. Chamblee, 122 Ala. 428, 434, 25 So. 232,234 (82 Am. St. Rep. 89), the general rule is stated:
"That a telegraph company, in accepting a message for transmission, is under obligation, by its contract with the sender of the message, to transmit it correctly and without delay."
In W. U. T. Co. v. Merrill, 144 Ala. 618, 622, 39 So. 121,123, a plea was held demurrable because it did not aver: *Page 131 
"That the company transmitted the message or attempted to transmit it promptly as it contracted to do, and which the law required it to do."
In W. U. T. Co. v. Saunders, 164 Ala. 234, 239, 51 So. 176,178 (137 Am. St. Rep. 35), it was said:
"If the contract was to deliver promptly, or if the law imposed the duty of delivering promptly, a delivery after undue delay is not a compliance."
In W. U. T. Co. v. Hill, 163 Ala. 18, 27, 50 So. 248, 251
(23 L.R.A. [N. S.] 648, 19 Ann. Cas. 1058), the duty is thus laid down:
"Upon the receipt of the message it is the duty of the telegraph company to transmit it without delay, and if from any cause it is impossible to transmit the message, or if delay will be necessary, the company should inform the sender. * * * Delivery should be made as soon after transmission as practicable. The duty of early delivery is as necessary as the prompt transmission. What constitutes due diligence as to prompt delivery is usually a question for the jury, and usually depends upon the facts of each particular case."
In an action on the contract, negligence need not be charged. W. U. T. Co. v. Fuel, 165 Ala. 391, 51 So. 571. The absence of negligence in respect to the failure to promptly and duly transmit and deliver is, however, a legal excuse for such failure, and, being defensive matter, the burden of its proof rests upon the defendant. W. U. T. Co. v. Chamblee, 122 Ala. 428,434, 25 So. 232, 82 Am. St. Rep. 89; W. U. T. Co. v. Merrill, 144 Ala. 618, 622, 39 So. 121, 113 Am. St. Rep. 66.
Count 1 sets up an undertaking "to transmit and deliver the message," and it also alleges facts from which the law implies an obligation to transmit and deliver promptly, that is, expeditiously and without undue delay. The breach charged is in accordance with the duty assumed, and we hold that the count is not subject to any of the grounds of demurrer.
Aided by the arguments of counsel, we have examined count 2 with critical care. Our conclusion is that it charges severally a breach of each of two distinct obligations of the contract sued on and seeks a recovery for both. But in actions on contracts duplicity of breaches as to distinct obligations is permissible, and does not make the complaint demurrable. Nave v. Berry, 22 Ala. 382; Watts' Ex'r v. Sheppard, 2 Ala. 425; 13 Corp. Jur. 733, § 868. We see no reason why this rule should not apply to implied stipulations and obligations imposed by law, as well as to those which are expressed in the contract.
The first breach charged is that defendant failed to transmit and deliver the message promptly, as it undertook to do. As to this, the count is clearly sufficient, and not subject to demurrer, for the reasons stated in our discussion of count 1, above.
The second breach charged is that defendant negligently and carelessly failed to inform plaintiff of its inability to so transmit and deliver — a separate and distinct obligation. Assuming for the moment, that this breach is not founded upon any duty shown, or that it is defectively stated as a matter of good pleading, the count as a whole was not thereby made subject to demurrer. In such a case, the proper practice is to address the demurrer only to the defective assignment; otherwise the demurrer cannot be sustained. Watts' Ex'r v. Sheppard, 2 Ala. 425; 13 Corp. Jur. 733, § 868.
But, looking to the merits of the question, we are of the opinion that, in principle, it has been heretofore settled by our decisions adversely to defendant's contention. W. U. T. Co. v. Hill, 163 Ala. 18, 27, 28, 50 So. 248, 23 L.R.A. (N.S.) 648, 19 Ann. Cas. 1058, W. U. T. Co. v. Hicks, 197 Ala. 81,72 So. 356. It is true that those cases related to defendant's inability to transmit the message, due to service conditions. But we are unable to discover any practical or substantial reasons for a difference in the obligation of the company in case of inability to transmit and of inability to deliver to the sendee after transmission. The sender's ignorance of the fact of nondelivery, to whatever cause the failure may be due, and at whatever stage it may become apparent, whether before or after transmission to the terminal point, may be equally injurious to him in every case, and the injury may be equally preventable or mitigable; and the duty of informing him of the failure imposes no greater burden upon the company in the one case than in the other.
In the case of inability to deliver because the sendee could not be found, it has been held by several courts that it is the duty of the company in all cases practicable promptly to inform the sender of the message that it cannot be delivered. Hendricks v. W. U. T. Co., 126 N.C. 304, 35 S.E. 543, 78 Am. St. Rep. 658; note to Swan v. W. U. T. Co., 129 Fed. 318, 63 Cow. C. A. 550, 67 L.R.A. 153, 155. But the question whether or not it is negligence to fail to attempt to notify the sender that the sendee cannot be found, so that the message cannot be delivered, is a question of fact to be determined by the jury. W. U. T. Co. v. Davis (Tex.Civ.App.) 51 S.W. 258; Id.,24 Tex. Civ. App. 429, 59 S.W. 46. We approve this rule of duty as sound in policy and just in operation, and we think its breach is properly charged in count 3 of the complaint.
The case of W. U. T. Co. v. Henderson, 89 Ala. 510, 7 So. 419, 18 Am. St. Rep. 148, *Page 132 
discussed and defined the duty of the company as to making delivery where the sendee was without the free delivery district, and no provision was made by the sender for delivery outside, in accordance with the company's published rules. There was no question there as to the existence or performance of the consequential duty here under consideration.
The recoverability of damages for the mental suffering of the sender could not be raised by demurrer to the complaint, whether the liability of defendant was governed by state or federal law. Daughtery v. Am. Un. Tel. Co., 75 Ala. 168, 51 Am.Rep. 435; W. U. T. Co. v. Garthright, 151 Ala. 413, 44 So. 212; W. U. T. Co. v. Jackson, 163 Ala. 9, 50 So. 316.
Nor could the question be raised by a plea setting up that the transmission and delivery of the message was, by reason of its passage, according to established routine, through the state of Georgia, an act of interstate commerce, and governed by the federal Commerce Act. Such a plea would not have answered the complaint, and would not have been in bar of a recovery for loss of the charge paid the company for the service undertaken. Alexander v. W. O. W., 161 Ala. 561,49 So. 883.
Defendant's evidence showed without dispute that, at the time this message from Tuscaloosa to Wylam was accepted by it for transmission, Atlanta was the established relay point for all messages going out of Tuscaloosa to such points as Ensley and Wylam, and that route of transmission, viz., Atlanta was uniformly adopted and used at that time, and that Atlanta was the distributing point for the entire southeast.
Under such conditions the transmission of this message was an act of interstate commerce, and was governed exclusively by the provisions of the federal Commerce Act, as amended by the act of Congress of June 18, 1910 (U.S. Comp. St. § 8563); and damages for mental anguish are accordingly not recoverable. W. U. T. Co. v. Beasley (6th Div. 115) 87 So. 858,1 wherein this court followed the recent and controlling decision of the federal Supreme Court in W. U. T. Co. v. Speight, 254 U.S. 17,41 Sup. Ct. 11, 65 L. Ed. 104, decided October 25, 1920.
The rulings of the trial court as to such damages were not in accord with the rule announced, and the judgment must therefore be reversed and the cause remanded for another trial. We deem it unnecessary to discuss other questions argued by counsel.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.
1 205 Ala. 115.